DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4) in the reply filed on 12/17/2021 is acknowledged.
However, per Applicant’s Remark and Amendment, claim 5 has been amended to become similar scope as claim 1. Thus, the restriction requirement as set forth in the Office action mailed on 11/09/2021 is hereby withdrawn and claim 5 is hereby rejoined
Therefore, claims 1-5 remained pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (JP 2007282358 A, the machine translation of which has been provided).
RE claim 1, Ueda teaches a rotor 10 (Figs.1, 3 and ¶ 16), comprising: a drive shaft (not shown, see ¶ 19 for shaft hole 12 is for attaching a rotating shaft); a first rotor core unit 17 which includes a first iron core material 14 having a through-hole 12 into which the drive shaft is inserted (¶ 17), a plurality of first permanent magnets 15 provided on the first iron core material 14 (Fig.2 and ¶ 21), and a first reference surface at which the first iron core material 14 and first permanent magnets 15 are flush or at which the first iron core material 14 protrudes further than the permanent magnets 15 (Fig.3); and a second rotor core unit 17 which includes a second iron core material 14 having a through-hole 12 into which the drive shaft is inserted, a plurality of second permanent magnets 15 arranged on a side of the second iron core material 14 (¶ 21), and a second reference surface at which the second iron core material 14 and second permanent magnets 15 are flush or at which the second iron core material protrudes further than the permanent magnets 15 (Fig.3), the second rotor core unit 17 being laminated in an axial direction on the first rotor core unit 17 such that the first reference surface and the second reference surface contact each other (Fig.3), and being positioned shifted by a predetermined angle in the rotation direction of the first rotor core unit and the drive shaft (Fig.3 and translation ¶ 19).

RE claim 5, Ueda teaches a rotor manufacturing method (Figs.1, 3 and ¶ 16), comprising: forming an iron core material 14 by laminating a plurality of rotor plates having a through-hole 12 into which a drive shaft is inserted (not shown, see ¶ 19 for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Mukai et al. (US 2020/0313478 A1).
RE claim 2/1, Ueda has been discussed above. Ueda does not teach the first iron core material and the second iron core material are each configured by laminating a plurality of rotor plates of the same shape, and wherein the rotor plates have alignment holes and the alignment holes do not coincide with each other when the rotor plates are stacked together with the surface and back sides of the rotor plate oriented in opposite directions.
Mukai teaches the first iron core material 11 and the second iron core material 12 are each configured by laminating a plurality of rotor plates 13 of the same shape (annular shape, see Fig.4 and ¶ 84), and wherein the rotor plates 13 have alignment holes 133 and the alignment holes do not coincide with each other when the rotor plates 13 are stacked together with the surface and back sides of the rotor plate oriented in opposite directions (see Figs.2B, 3 and ¶ 83, 84). With this configuration, since each of the steel plates has the same shape, for example, a cutting die, a metal mold, or the like for manufacturing the steel plate may be made common, and the above-described skew angle θs may be formed on the rotor while reducing the cost and simplifying the manufacturing process (¶ 84). Further, the skew structure further reduce cogging torque (¶ 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueda by having the first iron core material and the second iron core material are each configured by laminating a plurality of rotor plates of the same shape, and wherein the rotor plates have alignment holes .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 3/2, the prior-art does not teach, inter alia, the rotor plates have, as the alignment holes, a first alignment hole and a second alignment hole which are located in positions at different distances from the center of the rotor plates.
RE claim 4/2, the prior-art does not teach, inter alia, the rotor plates have, as the alignment holes, a first alignment hole and a second alignment hole which are of different sizes, and wherein the first alignment hole and the second alignment hole are not in a point symmetry positional relationship in which the center of the rotor plate is the center of symmetry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834